Name: Council Regulation (EC) No 1822/96 of 16 September 1996 opening and providing for the administration of Community tariff quotas for certain fishery products originating in Ceuta (1996-1997)
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  fisheries; NA
 Date Published: nan

 No L 241 / 10 EN Official Journal of the European Communities 21 . 9 . 96 COUNCIL REGULATION (EC) No 1822/96 of 16 September 1996 opening and providing for the administration of Community tariff quotas for certain fishery products originating in Ceuta (1996-1997) from customs duties for products of CN codes ex 0301 99 90, 0302 69 94 and 0302 69 95; whereas steps should be taken to ensure that the tariff treatment of such products originating in Ceuta and imported into the Community is comparable to that accorded to the third countries; whereas the tariff arrangements applied to Ceuta need to be adjusted accordingly, Whereas the joint declaration on Protocol No 2 on the Canary Islands, Ceuta and Melilla is intended to permit the substitution of products covered by Article 3 of the Protocol in question; Whereas, by Regulation (EC) No 1326/95 (3) the Council opened a Community tariff quota (09.0321 ) for 1995 for live fry, juveniles of sea bream and bass originating in Ceuta; Whereas the Kingdom of Spain has asked that the Commission open zero-duty Community tariff quotas for live fry, juveniles and adults of sea bream and bass origi ­ nating in Ceuta; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the final subparagraph of Article 25 (4), Having regard to Article 3 (3) of Protocol No 2 of the said Act of Accession, concerning the Canary Islands and Ceuta and Melilla, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, by virtue of Article 3 (2) of Protocol No 2, certain fishery products originating in Ceuta and Melilla are eligible, as of 1 January 1993 , for exemption from customs duties in the customs territory of the Com ­ munity; whereas that exemption is granted within the limit of tariff quotas calculated by product with reference to the average quantities actually disposed of during 1982, 1983 and 1984 in that part of Spain which is included in the customs territory of the Community or exported to the Community as constituted in 1985; Whereas the products originating in Ceuta which have enjoyed the benefit of the tariff arrangements set up by Protocol No 2 are no longer exported to the Community because of a decrease in volume of fish catches put on to the market; whereas the tariff quotas opened for Ceuta were not extended beyond 31 December 1992 on this account; whereas live fry, juveniles and adults of sea bream and bass henceforth replace these products in trade with the Community; Whereas Ceuta's location as an enclave on the African continent poses specific problems; whereas the lack of both agriculture and industry leaves fishing as Ceuta's primary industry; whereas since the crisis is occurring in that sector, aquaculture has the potential to offer Ceuta's economic operators an alternative source of income to sea fishing; Whereas the Community accords some third countries preferential tariff treatment in the form of exemption Whereas zero-duty Community tariff quotas should there ­ fore be opened for the products in question the volumes fixed on the basis of annual production at 2 500 000 units (fry and juvenile sea bream and bass) and 100 tonnes (adult sea bream and bass); whereas the quota year must run from 1 January to 31 December for 1996 and 1997; whereas application of the quota duty is subject to compliance with the rules laid down for the common organization of the markets; Whereas it is , in particular, necessary to guarantee all Community importers equal and continuous access to the quota and ensure the uninterrupted application of the rate laid down for the quota to all imports of the products in question into all Member States until the quota is exhausted; Whereas it is for the Community, in compliance with its international obligations, to decide to open tariff quotas; whereas there is, however, no reason why the Member States should not be authorized, in the interests of the efficient administration of the quota, to draw from the (') OJ No C 55, 24. 2. 1996, p . 8 . 2 OJ No C 198 , 8 . 7. 1996. (3) OJ No L 128 , 13 . 6. 1995, p. 6 . 21 . 9 . 96 (~EN Official Journal of the European Communities No L 241 / 11 Accession of Spain and Portugal and its detailed rules of application to the products not covered by this Regula ­ tion . quota volumes the quantities needed to cover actual imports; whereas this method of administration calls for close cooperation between the Member States and the Commission, which must in particular be able to monitor the rate at which the quota is used up and inform the Member States accordingly, Article 2 HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall apply without prejudice to the arrangements provided for by Protocol No 2 to the Act of In 1996 and 1997, from 1 January to 31 December, the customs duties applicable on importation into the Community of the products set out below, originating in Ceuta, shall be suspended at the level and within the limit of the Community tariff quotas shown below: CN code Taricsubdivision Description Order No Amount of quota Quota duty (in %) 09.0321 ex 0301 99 90 * 20 Live fry and juveniles of sea bream, (Sparus 2 500 000 Free aurata) and bass (Dicentrarchus labrax) units 09.0322 0302 69 94 Sea bass (Dicentrarchus labrax), Gilt-head sea 100 Free 0302 69 95 breams (Sparus aurata ), fresh or chilled tonnes Article 3 The product's originating status shall be proven in accor ­ dance with Article 6 of Regulation (EEC) No 1 135/88 ('). release for free circulation by the customs authorities of the Member State concerned, to the extent that the avail ­ able balance so permits . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated on a pro rata basis . The Commission shall inform the Member States of the drawings made . Article 4 The tariff quota referred to in Article 2 shall be adminis ­ tered by the Commission, which may take all appropriate measures to ensure efficient administration thereof. Article 6 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Where an importer declares in a Member State a product covered by this Regulation for release for free circulation and applies to take advantage of the preferential arrange ­ ments, and that declaration is accepted by the customs authorities, the Member State concerned shall, by noti ­ fying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for Article 7 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. (') Council Regulation (EEC) No 1135/88 of 7 March 1988 con ­ cerning the definition of the concept of 'originating products ' and methods of administrative cooperation in the trade bet ­ ween the customs territory of the Community, Ceuta and Me ­ lilla and the Canary Islands (OJ No L 114, 2. 5 . 1988 , p. 1 ). Regulation as amended by Regulation (EEC) No 3902/89 (OJ No L 375, 23 . 12. 1989, p. 5). No L 241 / 12 EN Official Journal of the European Communities 21 . 9 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1996 . For the Council The President I. YATES